Citation Nr: 0317361	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  02-05 209	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, including post-traumatic stress 
disorder, as secondary to Guillain-Barre syndrome due to 
claimed swine flu vaccination.

2.  Entitlement to service connection for headaches, as 
secondary to 
Guillain-Barre syndrome due to claimed swine flu vaccination.

3.  Entitlement to service connection for a neck disorder, as 
secondary to 
Guillain-Barre syndrome due to claimed swine flu vaccination.

4.  Entitlement to service connection for a back disorder, as 
secondary to 
Guillain-Barre syndrome due to claimed swine flu vaccination.

5.  Entitlement to service connection for sinusitis, as 
secondary to 
Guillain-Barre syndrome due to claimed swine flu vaccination.

6.  Entitlement to service connection for a bilateral foot 
disorder.

7.  Entitlement to service connection for a bilateral knee 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.  J. Vecchiollo


INTRODUCTION

The veteran served on active duty from November 15, 1976, to 
January 14, 1979, and received an honorable discharge.  He 
also served from January 15, 1979, to October 10, 1980, but 
was discharged under conditions other than honorable.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2001 rating decision of the Winston-Salem, 
North Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO).


REMAND

The veteran requested a hearing at the RO before a Veterans 
Law Judge (VLJ).  His hearing has not been scheduled, 
however.  Because the Board cannot adjudicate his appeal 
until his hearing is scheduled, a remand is required.  



Accordingly, this case is REMANDED to the RO for the 
following action:

Schedule the veteran for a hearing before 
a Veterans Law Judge at the earliest 
available opportunity.  Notify him of the 
date, time and location of his hearing.  
Put a copy of this letter in his claims 
file.  If, for whatever reason, he 
decides that he no longer wants a 
hearing, also document this in his claims 
file.


The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. 

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





	                  
_________________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



